Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/22 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herman R. Heflin III on 9/8/22.

The application has been amended as follows: 

IN THE CLAIMS:
At line 13 of claim 1: “provided thereon or therein,” has been amended to --provided therein--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 7/11/22 claim set, entered via RCE on 8/3/22 now further requires that within claim 1 i) the relief is obtained by providing a mask in the synthetic material layer, ii) performing a material removing treatment on the synthetic material layer, such that the mask at least partially determines the pattern;  iii) the mask comprises masking portions, which are realized by means of a print; iv) the synthetic material layer is selectively solidified by mean of the mask provided therein; and v) removing the not or less solidified portions…. The examiner agrees with Applicant’s arguments (7/11/22) directed toward the previously applied prior art.  Particularly Vest does not adequately teach the mask is printed in the synthetic material layer, instead it is explicitly taught to be applied on top of the layer and wherein “migration issues are not observed” ([0048]).   JP’950 similarly does not adequately teach the mask being printed in the synthetic material layer, as there exists a film between the mask and the synthetic material.  The remaining secondary references do not cure these deficiencies.  After further search and consideration, no further more apt prior art was observed that adequately teaches the amended content directed to obtaining a relief including a pattern of recesses and / or projections via a mask, realized by a means of a print, in the synthetic material layer, and removing the the not solidified or less solidified portions, dictated by the mask provided therein… and the substrate is a coated panel within the full scope of the remainder of claim 1.  Therefore claims 1, 3, 5-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712